RENDERED: JANUARY 21, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-1577-MR

JOHN K. CARTER                                                    APPELLANT


                APPEAL FROM OLDHAM CIRCUIT COURT
v.              HONORABLE KAREN A. CONRAD, JUDGE
                       ACTION NO. 17-CI-00495


OLDHAM COUNTY EXTENSION
DISTRICT; JUDGE EXECUTIVE
DAVID VOEGELE; OLDHAM
COUNTY EXTENSION BOARD;
AND OLDHAM COUNTY,
KENTUCKY                                                          APPELLEES


                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: CETRULO, LAMBERT, AND TAYLOR, JUDGES.

CETRULO, JUDGE: John K. Carter appeals from two orders of the Oldham

Circuit Court granting summary judgment in favor of appellees Oldham County

Extension District and Oldham County Extension Board (collectively “the
Extension District”); David Voegele, Oldham County Judge Executive (“Judge

Voegele”); and Oldham County. We affirm.

             The underlying facts of this matter were previously summarized, in

part, by this Court as follows:

                    In July of 2017, Julie Barr, the Oldham County
             Clerk, received a tax rate sheet from [the Extension
             District] which sought to levy a tax on real property,
             tangible personal property, watercraft, and motor
             vehicles. Prior to this date, [the Extension District] had
             never levied a tax. [The Extension District] had
             previously been funded through the general county taxes
             levied by the fiscal court.

                    Following the receipt of the tax rate sheet, Barr
             contacted [Carter] and [Judge Voegele]. Barr asked for
             instructions on how to proceed as it was her duty to
             prepare the county tax bills. [Carter] believed that the
             Extension District was not a taxing district and could not
             levy its own taxes. [Judge Voegele] informed Barr that
             he believed the tax was legal and should be included on
             the tax bills. On August 9, 2017, and in response to this
             conflicting information, Barr filed a petition for
             declaration of rights seeking guidance from the circuit
             court. [Carter], in his official capacity, and all Appellees
             were named in the action.

                     On August 11, 2017, [the Extension District] filed
             [its] answer and sought a declaratory judgment in its
             favor. [The Extension District] also sought a writ of
             mandamus compelling Barr to include the new tax on the
             tax bills. On August 29, 2017, [Carter], in his official
             capacity answered the petition. [Carter] also moved to be
             allowed to proceed individually.

                   On September 15, 2017, the [circuit] court entered
             an order which directed Barr to include the tax on the tax

                                         -2-
bills. The court found that her job was to only list the
taxes presented to her on the tax bills. The court further
found that she had no duty to contest the legality of the
tax, and that this could only be done by an individual
taxpayer once the tax has been levied. The court also
dismissed [Carter], in his official capacity, from the
action because it held that he was not representing the
county as an entity. The court believed [Carter] was
representing dissenting individual taxpayers, which is not
within the mandate of a county attorney. Finally, the
court reserved [Carter’s] request to be joined to the action
in his individual capacity until after the tax bills have
been issued. The court stated:

      Upon issuance of the tax bill by the Sheriff’s
      Department, the Court shall entertain the
      issue of taxpayer challenges to the Extension
      District tax. The Court will then grant Mr.
      Carter’s motion, as an individual taxpayer,
      to intervene, and shall schedule a hearing
      regarding the legality of the tax. The
      declaratory judgment action shall remain on
      the docket.

       Once the tax bills were issued, [Carter] filed a
motion to intervene in his individual capacity as a
resident and taxpayer of Oldham County. [Carter] again
sought to challenge the validity of the tax. The Extension
District objected to the motion. The Extension District
argued that [Carter] had a conflict of interest in the case
because his interests were adverse to those of his client,
Oldham County.

       On April 2, 2018, the trial court entered an order
which denied [Carter’s] motion to intervene. The court
held that [Carter’s] individual interests conflicted with
those of Oldham County and the Oldham County Fiscal
Court, and that it would be improper to allow [Carter] to
proceed due to this conflict of interest.


                            -3-
Carter v. Oldham County Extension Dist., No. 2018-CA-000655-MR, 2019 WL

3246490, at *1-2 (Ky. App. Jul. 19, 2019) (footnotes omitted).

                This Court affirmed the judgment of the circuit court as to Carter’s

ability to pursue this action in his official capacity. However, this Court reversed

and remanded as to Carter’s ability to pursue this action in his individual capacity

and held that Carter, individually, should be permitted to intervene. On remand, all

parties filed motions for summary judgment. After extensive briefing and oral

arguments, the circuit court granted summary judgment in favor of the Extension

District, Judge Voegele, and Oldham County. Carter’s motion for summary

judgment was denied. This appeal followed.

                At the outset, in this appeal, the Extension District requests we strike

Carter’s brief, or alternatively, review for manifest injustice only. Carter argues

his appellant brief fully complied with CR1 76.12 both in letter and spirit. As the

proper interpretation of statutes is an issue of law, the Court of Appeals’ review is

generally de novo. Clark County Att’y v. Thompson, 617 S.W.3d 427 (Ky. App.

2021). However, the Kentucky Supreme Court recently clarified what options are

available when appellate counsel fails to follow the mandates of CR 76.12,

pointing out that the review of unpreserved claims of error on direct appeal shall be




1
    Kentucky Rule of Civil Procedure.

                                            -4-
only for palpable error. Ford v. Commonwealth, 628 S.W.3d 147, 155 (Ky. 2021).

To prevail, one must show that the error resulted in “manifest injustice.” Id.

                We have elected to review this matter de novo, although our result

would be the same if we considered it only for manifest injustice. We find that the

briefs and the record provide sufficient basis for this Court to address the merits of

the claim asserted herein, which is essentially a dispute over the proper application

of a statute that is no longer the law.

                We begin our review by noting Carter does not dispute that the

Extension District is a special purpose government entity (“SPGE”), defined in

KRS2 65A.010(9) as

                (a) “Special purpose governmental entity” or “entity”
                means any agency, authority, or entity created or
                authorized by statute which:

                       1. Exercises less than statewide jurisdiction;

                       2. Exists for the purpose of providing one
                       (1) or a limited number of services or
                       functions;

                       3. Is governed by a board, council,
                       commission, committee, authority, or
                       corporation with policy-making authority
                       that is separate from the state and the
                       governing body of the city, county, or cities
                       and counties in which it operates; and



2
    Kentucky Revised Statute.

                                            -5-
                    4. a. Has the independent authority to
                       generate public funds; or

                      b. May receive and expend public
                      funds, grants, awards, or appropriations
                      from the state, from any agency, or
                      authority of the state, from a city or
                      county, or from any other special
                      purpose governmental entity.

             The statute goes on to list agricultural extension services as an

example of a SPGE. KRS 65A.010(9)(c)15.

             In granting summary judgment in favor of the Extension District, the

circuit court looked to KRS 65A.100. Although repealed effective January 1,

2021, the statute was in effect at the time the Extension District levied the tax in

2017, and provided, in relevant part,

             (1) Beginning January 1, 2014, the provisions of this
             section shall apply to any fee or ad valorem tax levied by
             a [SPGE] that is otherwise not required by statute or
             ordinance to be adopted or approved through an official
             act of an establishing entity.

             (2) Except as provided in subsection (4) of this section,
             any [SPGE] that:

                    (a) 1. Adopts a new fee or ad valorem tax;

                       2. Increases the rate at which an existing
                    fee or tax, other than an ad valorem tax, is
                    imposed; or

                        3. Adopts an ad valorem tax rate; shall
                    report the fee or tax to the governing body
                    of the establishing entity in which the largest

                                          -6-
                   number of citizens served by the [SPGE]
                   reside. If the [SPGE] serves only the
                   residents of a city, the notice shall be
                   provided to the governing body of that city.

                   (b) The report required by paragraph (a) of
                   this subsection shall be for informational
                   purposes only, and the governing body shall
                   not have the authority to adjust, amend, or
                   veto the fee or tax, provided that any other
                   provision of the [KRS] that provides greater
                   authority for the governing body of a city or
                   county over taxes, fees, or rates imposed by
                   a [SPGE] shall continue to apply to those
                   taxes, fees, or rates.

             The circuit court concluded that neither KRS 65A.100 nor any other

statute required the Extension District to obtain approval from the Oldham County

Fiscal Court prior to levying the ad valorem tax. The circuit court also concluded

the Extension District fully complied with the mandates of KRS 65A.100 and the

tax was legally authorized by the statute. As noted by the circuit court, KRS

65A.100 was repealed and replaced by KRS 65A.110 on January 1, 2021. The

new statute instructs the establishing body of a SPGE (here, the Oldham County

Fiscal Court) to approve or disapprove the proposed tax, which, moving forward,

conforms to Carter’s position in the instant action.

             The circuit court rejected Carter’s argument that KRS 67.083(3)(q)

“provides greater authority for the governing body of a city or county over taxes,




                                         -7-
fees, or rates imposed by a [SPGE]” pursuant to KRS 65A.100(2)(b).3 We agree.

Nothing in KRS 67.083 requires the tax levied by the Extension District to be

adopted or approved through the Oldham County Fiscal Court. It provides only

that the fiscal court may levy taxes in performance of certain public functions.

KRS 67.083(3).

                Secondly, the circuit court also rejected Carter’s reliance on an

opinion from the Trigg Circuit Court entered August 25, 1989, which found that an

extension district was not authorized to levy a tax. An opinion from a circuit court

generally has little to no precedential value. Bell v. Commonwealth, Cabinet for

Health and Family Services, Dep’t for Cmty. Based Services, 423 S.W.3d 742, 751

(Ky. 2014). Moreover, the Trigg Circuit Court’s decision was entered




3
    The applicable portion of KRS 67.083 argued by Carter reads:

                (3) The fiscal court shall have the power to carry out governmental
                functions necessary for the operation of the county. Except as
                otherwise provided by statute or the Kentucky Constitution, the
                fiscal court of any county may enact ordinances, issue regulations,
                levy taxes, issue bonds, appropriate funds, and employ personnel
                in performance of the following public functions:

                        ...

                        (q) Cooperation with other units of government and
                        private agencies for the provision of public services,
                        including, but not limited to, training, educational
                        services, and cooperative extension service
                        programs[.]

         (Emphasis added.)

                                                 -8-
approximately twenty-four years before the Kentucky legislature created KRS

Chapter 65A. The Oldham Circuit Court’s rejection of an opinion from another

circuit court was not in error.

             In contrast, the circuit court did rely on an opinion of the Kentucky

Attorney General, Cecil Watkins, OAG 18-005, 2018 WL 1028898 (Ky. OAG Feb.

15, 2018). Although the Attorney General’s opinion did not examine KRS

65A.100, it nevertheless reasoned that KRS Chapter 164 also authorized a

cooperative extension service district to levy a tax without approval from a fiscal

court. “This Court may give great weight to the reasoning and opinion expressed

in Attorney General’s opinions.” Woodward, Hobson & Fulton, L.L.P. v. Revenue

Cabinet, 69 S.W.3d 476, 480 (Ky. App. 2002) (internal quotation marks and

citation omitted). Accordingly, the circuit court did not err in looking to the

opinion of the Attorney General for guidance.

             For the reasons stated herein, we affirm the Oldham Circuit Court.


             ALL CONCUR.




                                         -9-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEES OLDHAM
                          COUNTY EXTENSION DISTRICT
Lee E. Sitlinger          AND OLDHAM COUNTY
Louisville, Kentucky      EXTENSION BOARD:

                          Jon Salomon
                          Kristin E. McCall
                          Louisville, Kentucky

                          BRIEF FOR APPELLEES OLDHAM
                          COUNTY FISCAL COURT AND
                          JUDGE EXECUTIVE DAVID
                          VOEGELE:

                          Carol S. Petitt
                          Adam E. Fuller
                          Pewee Valley, Kentucky




                        -10-